


110 HR 3584 IH: SCHIP Extension Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3584
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Barton of Texas
			 (for himself, Mr. Deal of Georgia,
			 Mr. Boehner,
			 Mr. Shimkus,
			 Mr. Walden of Oregon,
			 Mr. Sessions,
			 Mrs. Myrick,
			 Mr. Rohrabacher,
			 Mr. Putnam,
			 Mr. Pitts,
			 Mr. Kingston,
			 Mr. McCaul of Texas,
			 Mr. Porter,
			 Mr. Lewis of Kentucky,
			 Mr. Hastert,
			 Mr. Westmoreland,
			 Mr. Pickering,
			 Mr. Hastings of Washington,
			 Mr. Burgess,
			 Mr. Blunt,
			 Mr. Hulshof,
			 Mr. Radanovich,
			 Mr. Baker,
			 Mr. Buyer,
			 Mr. Hall of Texas,
			 Mr. Hayes,
			 Mr. Bartlett of Maryland,
			 Mrs. Blackburn,
			 Mr. Camp of Michigan,
			 Mr. Stearns,
			 Mr. Hoekstra,
			 Ms. Granger,
			 Mr. McCotter,
			 Mr. Pearce,
			 Mr. Lucas,
			 Mr. Mica, Mr. LaTourette, Mr.
			 Smith of Nebraska, Mr. Weller of
			 Illinois, Mr. Terry,
			 Mrs. Drake,
			 Mr. Aderholt,
			 Mr. Price of Georgia,
			 Mr. Sam Johnson of Texas,
			 Mr. Issa, Mr. Heller of Nevada,
			 Mr. Sullivan,
			 Mr. Roskam,
			 Mr. Young of Alaska,
			 Mr. Thornberry,
			 Mr. Manzullo,
			 Mr. Neugebauer,
			 Mr. Reynolds,
			 Mr. Rogers of Alabama,
			 Mr. Nunes,
			 Mr. Barrett of South Carolina,
			 Mr. Kuhl of New York,
			 Mr. Conaway,
			 Mr. Souder,
			 Mr. Bilbray,
			 Mr. Gingrey,
			 Mr. Brown of South Carolina,
			 Mr. Shuster,
			 Mr. Boustany,
			 Mr. Whitfield,
			 Mr. Kirk, Mr. Linder, Mr.
			 Miller of Florida, Mr. McCarthy of
			 California, Mr. Smith of
			 Texas, Mr. Gohmert,
			 Mr. Carter,
			 Mr. Marchant,
			 Mr. Rogers of Michigan,
			 Mr. Gallegly,
			 Mr. McCrery,
			 Mr. Gary G. Miller of California,
			 Mr. Wamp, Mr. Herger, Mr.
			 David Davis of Tennessee, Mr.
			 Chabot, Mr. Bonner,
			 Mr. Boozman,
			 Mr. Bilirakis,
			 Mr. Calvert,
			 Mr. Wicker,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Buchanan,
			 Mr. Alexander,
			 Mr. Dreier,
			 Mrs. McMorris Rodgers,
			 Mr. Poe, Mr. Latham, Mr.
			 Coble, Mr. Castle,
			 Mr. Dent, Mr. Peterson of Pennsylvania,
			 Ms. Ros-Lehtinen,
			 Mr. Ryan of Wisconsin,
			 Mr. McKeon,
			 Mrs. Miller of Michigan,
			 Mr. Davis of Kentucky,
			 Mr. Gilchrest,
			 Mr. Graves,
			 Mr. Tom Davis of Virginia,
			 Mr. Rogers of Kentucky,
			 Mr. Tiberi,
			 Mr. Hunter,
			 Mr. King of Iowa,
			 Mr. Brady of Texas,
			 Mr. Walberg, and
			 Mr. Johnson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to extend
		  funding for 18 months for the State Children’s Health Insurance Program
		  (SCHIP), and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SCHIP Extension Act of
			 2007.
		2.Extension of
			 SCHIPSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 and at the end of paragraph (9);
				(B)by striking the
			 period at the end of paragraph (10) and inserting a semicolon; and
				(C)by adding at the
			 end the following new paragraph:
					
						(11)for fiscal year
				2008, $5,000,000,000; and
						(12)for the first 6
				months of fiscal year 2009,
				$2,500,000,000.
						;
				and
				(2)in subsection
			 (c)(4)(B), by striking and $40,000,000 for fiscal year 2007 and
			 inserting $40,000,000 for each of fiscal years 2007 and 2008, and
			 $20,000,000 for the first 6 months of fiscal year 2009.
			3.Additional
			 allotments to address SCHIP funding shortfalls for fiscal year 2008 and first 6
			 months of fiscal year 2009Section 2104 of the Social Security Act (42
			 U.S.C. 1397dd) is amended by adding at the end the following new
			 subsection:
			
				(i)Amounts To
				eliminate funding shortfalls for fiscal year 2008 and first 6 months of fiscal
				year 2009
					(1)In
				generalFrom the amounts appropriated under paragraph (4) for a
				shortfall period (as defined in paragraph (5)), the Secretary shall allot to
				each shortfall State described in paragraph (2) for such period such amount as
				the Secretary determines will eliminate the estimated shortfall described in
				paragraph (2) for the State for the shortfall period.
					(2)Shortfall state
				describedFor purposes of
				paragraph (1), a shortfall State described in this paragraph for a shortfall
				period is a State with a State child health plan approved under this title for
				which the Secretary estimates, on the basis of the most recent data available
				to the Secretary as of a date (specified by the Secretary) during the shortfall
				period, that the projected Federal expenditures under such plan for the State
				for the shortfall period will exceed the sum of—
						(A)the amount of the
				State's allotments for the two fiscal years ending before the shortfall period
				that will not be expended by the end of the more recent such fiscal
				year;
						(B)the amount of the
				State's allotment for the shortfall period; and
						(C)the amounts, if
				any, that are to be redistributed to the State during the shortfall period in
				accordance with subsection (f).
						(3)Proration
				ruleIf the amount available under paragraph (4) for a shortfall
				period is less than the total amount of the estimated shortfalls determined by
				the Secretary under paragraph (1) for such period, the amount of the estimated
				shortfall for each shortfall State determined under such paragraph for such
				period shall be reduced proportionally.
					(4)Appropriation; allotment
				authorityFor the purpose of
				providing additional allotments to shortfall States under this
				subsection—
						(A)Fiscal year
				2008For the shortfall period specified in paragraph (5)(A),
				there is appropriated, out of any funds in the Treasury not otherwise
				appropriated, such sums as are necessary for such fiscal year, but not to
				exceed $1,500,000,000.
						(B)First 6 months
				of fiscal year 2009For the
				shortfall period specified in paragraph (5)(B), there is appropriated, out of
				any funds in the Treasury not otherwise appropriated, such sums as are
				necessary for such period, but not to exceed $1,100,000,000.
						(5)Shortfall
				periods specifiedFor purposes of this subsection, each of the
				following is a shortfall period:
						(A)Fiscal year
				2008.
						(B)The first 6 months
				of fiscal year
				2009.
						.
		4.Option for
			 qualifying States to receive the enhanced portion of the SCHIP matching rate
			 for Medicaid coverage of certain childrenSection 2105(g) of the Social Security Act
			 (42 U.S.C. 1397ee(g)) is amended—
			(1)in paragraph (1)(A), by inserting
			 subject to paragraph (4), after Notwithstanding any other
			 provision of law,; and
			(2)by
			 adding at the end the following new paragraph:
				
					(4)Option for
				allotments
						(A)Payment of
				enhanced portion of matching rate for certain expendituresIn the
				case of expenditures described in subparagraph (B), a qualifying State (as
				defined in paragraph (2)) may elect to be paid from the State's allotment made
				under section 2104 for any fiscal year (beginning with fiscal year 2008)
				(insofar as the allotment is available to the State under subsections (e) and
				(i) of such section) an amount each quarter equal to the additional amount that
				would have been paid to the State under title XIX with respect to such
				expenditures if the enhanced FMAP (as determined under subsection (b)) had been
				substituted for the Federal medical assistance percentage (as defined in
				section 1905(b)).
						(B)Expenditures
				describedFor purposes of subparagraph (A), the expenditures
				described in this subparagraph are expenditures made after the date of the
				enactment of this paragraph and during the period in which funds are available
				to the qualifying State for use under subparagraph (A), for the provision of
				medical assistance to individuals residing in the State who are eligible for
				medical assistance under the State plan under title XIX or under a waiver of
				such plan and who have not attained age 19, and whose family income equals or
				exceeds 133 percent of the poverty line but does not exceed the Medicaid
				applicable income
				level.
						.
			
